
	

113 HR 2149 IH: Families for Foster Youth Stamp Act of 2013
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2149
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Conyers (for
			 himself and Mr. Buchanan) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committees on
			 Education and the
			 Workforce and Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide for the issuance and sale of a semipostal by
		  the United States Postal Service to support effective programs targeted at
		  improving permanency outcomes for youth in foster care.
	
	
		1.Short titleThis Act may be cited as the
			 Families for Foster Youth Stamp Act of
			 2013.
		2.Families for
			 foster youth semipostal
			(a)In
			 generalIn order to increase
			 funding for effective programs targeted at improving permanency outcomes for
			 youth in foster care, the United States Postal Service shall, for a period of
			 not less than 4 years, provide for the issuance and sale of a semipostal, in
			 accordance with section 416 of title 39, United States Code.
			(b)Disposition of
			 amounts
				(1)Adoption
			 Opportunities ProgramFifty percent of any amounts becoming
			 available from the sale of the semipostal under this Act shall be transferred
			 to the Secretary of Health and Human Services for programs and activities
			 authorized under section 203 of the Child Abuse Prevention and Treatment and
			 Adoption Reform Act of 1978 (42 U.S.C. 5113) that specifically target
			 improvement in permanency outcomes for youth in foster care through adoption,
			 guardianship, or kinship care.
				(2)State Court
			 Improvement ProgramFifty percent of any amounts becoming
			 available from the sale of the semipostal under this Act shall be transferred
			 to the Secretary of Health and Human Services for programs and activities
			 authorized under section 438 of the Social Security Act (42 U.S.C.
			 629h).
				(c)DefinitionIn
			 this Act, the term semipostal has the meaning given that term in
			 section 416 of title 39, United States Code.
			
